Exhibit 10.1

 



EXECUTION VERSION



 

THIRD AMENDMENT
Dated as of February 7, 2020
to
REVOLVING CREDIT AND SECURITY AGREEMENT
Dated as of February 4, 2019

 

This THIRD AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT (this
“Amendment”), dated as of February 7, 2020, is entered into by and among GOLUB
CAPITAL BDC 3, INC., a Maryland corporation and GBDC 3 FUNDING II LLC, a
Delaware limited liability company, as borrowers (in such capacity, each a
“Borrower”, and together, the “Borrowers”) and Signature Bank, as the
administrative agent and a lender under the Credit Agreement (as defined below)
(“Signature Bank”).

 

RECITALS

 

WHEREAS, the Borrowers and Signature Bank are parties to that certain Revolving
Credit and Security Agreement, dated as of February 4, 2019 (as amended by that
certain First Amendment to Revolving Credit and Security Agreement, dated as of
April 8, 2019, that certain Second Amendment to Revolving Credit and Security
Agreement, dated as of May 31, 2019, that certain Additional Borrower Joinder
Agreement to Revolving Credit and Security Agreement, dated as of August 23,
2019, and as may be further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”);

 

WHEREAS, the parties hereto wish to make certain changes to the Credit Agreement
as further described herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and in the Credit Agreement, the parties hereto agree as
follows:

 

Section 1.        Definitions. All capitalized terms not otherwise defined
herein are used as defined in the Credit Agreement.

 

Section 2.        Changes to the Credit Agreement. Effective as of the Effective
Date (as defined below), the Credit Agreement is hereby amended as follows:

 

2.1.        The definition of “Available Commitment” in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

 

““Available Commitment” means, at any time of determination, the lesser of: (a)
the Maximum Commitment; and (b) the sum of (i)(x) from February 7, 2020 until
(and including) April 7, 2020, eighty percent (80%) of the aggregate Unfunded
Capital Commitments and Pending Capital Calls (to the extent that the applicable
Capital Call was made less than ten (10) days prior to the time of
determination) of the Investors that are not Defaulting Investors; and (y) after
April 7, 2020, seventy-five percent (75%) of the aggregate Unfunded Capital
Commitments and Pending Capital Calls (to the extent that the applicable Capital
Call was made less than ten (10) days prior to the time of determination) of the
Investors that are not Defaulting Investors, plus (ii) the NAV Advance Amount,
minus, in each case, the FX Reserve Amount.”

 



 - 1 - 

 

 

2.2.        The definition of “Maximum Commitment” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

““Maximum Commitment” means $275,000,000, as such amount may be increased by
Borrowers in accordance with Section 3.6 or decreased by Borrowers pursuant to
Section 3.5.”

 

2.3.        Section 11.4(a) is hereby amended and restated in its entirety as
follows:

 

“11.4. Notice.



 

(a)        Notices Generally. Any notice, demand, request or other communication
which any party hereto may be required or may desire to give hereunder shall be
in writing (except where telephonic instructions or notices are expressly
authorized herein to be given).

 

If to a Borrower:

 

At the addressed specified with respect thereto on Schedule I hereto.

 

If to Administrative Agent:

 

Signature Bank
1400 Broadway, 26th Floor

New York, New York 10121

Attention: Trevor Freeman
Telephone: (646) 968-4337
Email: trfreeman@signatureny.com

 

With copies to (which shall not constitute notice hereunder):

 

Cadwalader, Wickersham & Taft LLP
227 West Trade Street
Charlotte, North Carolina 28202
Attention: Michael Mascia
Telephone: (704) 348-5160
Email: michael.mascia@cwt.com

 

If to any Lender, at the address specified for it on Schedule II hereto.

 

Any party hereto may change its address for purposes of this Credit Agreement by
giving notice of such change to the other parties pursuant to this Section
11.4.”

 

2.4.        Schedule I of the Credit Agreement is hereby amended and restated in
its entirety by deleting the existing Schedule I and replacing it with the
Schedule I attached hereto.

 



 - 2 - 

 

 

2.5.        Schedule II of the Credit Agreement is hereby amended and restated
in its entirety by deleting the existing Schedule II and replacing it with the
Schedule II attached hereto.

 

Section 3.        Conditions Precedent to Closing. Section 2 hereof shall become
effective on the date (the “Effective Date”) upon which each of the following
conditions precedent have been satisfied or waived:

 

3.1.        Signature Bank shall have received a counterpart (or counterparts)
of this Amendment, executed and delivered by Borrowers, or other evidence
satisfactory to Signature Bank of the execution and delivery of this Amendment
by Borrowers;

 

3.2.        Signature Bank shall have received true and correct copies of the
resolutions adopted by Borrowers approving or consenting to the transactions
contemplated by this Amendment, certified by a Responsible Officer of Borrowers,
as in effect on the Effective Date; and

 

3.3.        Borrowers shall have paid all fees and other amounts due and payable
on or prior to the date hereof, including, without limitation, (a) payment of a
facility increase fee in an amount equal to $99,178.08, which amount shall be
payable to Signature Bank and shall be fully earned as of the Effective Date,
non-refundable and not creditable against any other fee due and owing under the
Loan Documents, and (b) payment of all reasonable expenses required to be
reimbursed or paid by Borrowers hereunder, including the reasonable and
documented fees and disbursements of Cadwalader, Wickersham & Taft LLP.

 

Section 4.        Miscellaneous.

 

4.1.        Reaffirmation of Covenants, Representations and Warranties. Upon the
effectiveness of this Amendment, each Borrower hereby reaffirms all covenants
applicable to it, and confirms the representations and warranties set forth in
the Credit Agreement and the other Loan Documents are true and correct in all
material respects (except to the extent such representations and warranties
expressly relate to an earlier date).

 

4.2.        Representations and Warranties. Each Borrower hereby represents and
warrants that (i) this Amendment constitutes a legal, valid and binding
obligation of such Person, enforceable against it in accordance with its terms,
subject to Debtor Relief Laws and general equitable principles (whether
considered a proceeding in equity or at law), and (ii) upon the Effective Date,
no Event of Default or Potential Default shall exist.

 

4.3.        References to the Credit Agreement. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import shall mean and be a
reference to the Credit Agreement as amended hereby, and each reference to the
Credit Agreement in any other document, instrument or agreement executed and/or
delivered in connection with the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended hereby.

 

4.4.        Effect on Credit Agreement. Except as specifically amended above,
the Credit Agreement and all other Loan Documents executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.

 



 - 3 - 

 

 

4.5.        No Waiver. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of
Signature Bank or any other Lender under the Credit Agreement or any other
document, instrument or agreement executed in connection therewith, nor
constitute a waiver of any provision contained therein, except as specifically
set forth herein.

 

4.6.        Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

 

4.7.        Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

 

4.8.        Headings. Section headings in this Amendment are for reference only
and shall in no way affect the interpretation of this Amendment.

 

4.9.        Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart hereof, or a signature
page hereto, by facsimile or in a .pdf or similar file shall be effective as
delivery of a manually executed original counterpart thereof.

 

[Signatures Follow]

 

 - 4 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

 



  BORROWERS:           GOLUB CAPITAL BDC 3, INC., a Maryland corporation        
  By: /s/ Ross Teune     Name: Ross A. Teune     Title: Chief Financial Officer
                    GBDC 3 FUNDING II LLC, a Delaware limited liability company
      By: Golub Capital BDC 3, Inc.       its Sole Member             By: /s/
Ross Teune     Name: Ross A. Teune     Title: Chief Financial Officer  



 





 

 

 

 

 







Signature Bank – Golub BDC 3
Third Amendment to Revolving Credit and Security Agreement



 

 

 



  ADMINISTRATIVE AGENT AND LENDER:           SIGNATURE BANK                  
By: /s/ Trevor Freeman     Name: Trevor Freeman     Title: Managing Director    
                By: /s/ Anthony Episcopio     Name: Anthony Episcopio     Title:
Senior Associate  



 

 

 

 

 

 

 

 



Signature Bank – Golub BDC 3
Third Amendment to Revolving Credit and Security Agreement



 

 

 

SCHEDULE I



Borrower Information

 



Name

Type of Borrower

Jurisdiction of Formation

Type of Entity

Collateral Account

Investment
Collection Account

Golub Capital BDC 3, Inc. Initial Borrower Maryland Corporation 3302226750 Not
applicable GBDC 3 Funding II LLC Additional Borrower Delaware Limited Liability
Company Not applicable 223040-200; 223040-700

  

Notice Information:

 

GOLUB CAPITAL BDC 3, INC.;
GBDC 3 FUNDING II LLC:

 



Chief Executive Office /   Principal Place of Business: Golub Capital BDC 3,
Inc.   200 Park Avenue, 25th Floor   New York, NY 10166     Notice Address:
Golub Capital BDC 3, Inc.   200 Park Avenue, 25th Floor   New York, NY 101663  
Attention: David B. Golub   Email: StructuredProducts@golubcapital.com      
With a copy to:   Golub Capital LLC   130 Harbour Place, Suite 340   Davidson,
North Carolina 28036   Attention: Daniel Colaizzi   Email:
dcolaizzi@golubcapital.com       And:       Foley Hoag LLP   155 Seaport
Boulevard   Boston, Massachusetts 02210   Attention: Thomas B. Draper   Email:
tdraper@foleyhoag.com



 

 



 

 

 

SCHEDULE II

Lender Commitments

 

Lender Commitment Signature Bank $275,000,000 Total $275,000,000

 

 

 

 

 

 

 



 

